                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA
                                      ABINGDON

 UNITED STATES OF AMERICA                         )
                                                  )
        v.                                        )
                                                  )               Case No. 1:19-CR-00016
 INDIVIOR INC. (a/k/a Reckitt Benckiser           )
    Pharmaceuticals Inc.) and                     )
 INDIVIOR PLC                                     )

                                       MOTION TO SEAL

        The United States of America (“United States”) hereby moves for an order sealing its

 Response in Opposition to Motion to Dismiss the Indictment (submitted to the Court this same

 day) (“Response”) until further order of the Court, for the following reason. In the Response, for

 the sole purpose of providing the Court with information relevant to Indivior’s Motion, the

 United States quotes a statement that defense counsel made in discussions with the United States,

 and testimony of Indivior employees and former employees before the grand jury. Defense

 counsel may wish to have its statement kept confidential, and the witnesses’ testimony should be

 kept confidential. Accordingly, the United States asks that the Response be filed under seal. If

 this Motion to Seal is granted, the United States will file a redacted version of the Response on

 the public docket.

                                                  Respectfully submitted,

                                                  DANIEL P. BUBAR
                                                  First Assistant United States Attorney
                                                  Attorney for the United States, Acting Under
                                                  Authority Conferred by 28 U.S.C. § 515

                                                  /s/ Albert P. Mayer, VSB No. 86024
                                                  Randy Ramseyer
                                                  Kristin L. Gray
                                                  Joseph S. Hall
                                                  Garth W. Huston




Case 1:19-cr-00016-JPJ-PMS Document 121 Filed 08/20/19 Page 1 of 3 Pageid#: 870
                                       Janine M. Myatt
                                       Carol L. Wallack
                                       United States Attorney’s Office
                                       180 West Main Street
                                       Abingdon, VA 24210
                                       Tel: (276) 628-4161
                                       Fax: (276) 628-7399
                                       Email: albert.p.mayer@usdoj.gov


                                       DAVID MORRELL
                                       Deputy Assistant Attorney General

                                       Gustav W. Eyler
                                       Jill P. Furman
                                       Matthew J. Lash
                                       Charles J. Biro
                                       United States Department of Justice
                                       Civil Division, Consumer Protection Branch
                                       950 Pennsylvania Avenue, N.W.
                                       Washington, DC 20530
                                       Tel: 202-307-0089
                                       Email: charles.biro@usdoj.gov

                                       Counsel for the United States of America




Case 1:19-cr-00016-JPJ-PMS Document 121 Filed 08/20/19 Page 2 of 3 Pageid#: 871
                                     CERTIFICATE OF SERVICE

        I certify that on August 20, 2019, I electronically filed the foregoing Motion to Seal with

 the Clerk of Court via the CM/ECF system, which will send notification of the filing to all

 counsel of record in this matter.

                                                  /s/ Albert P. Mayer, VSB No. 86024




Case 1:19-cr-00016-JPJ-PMS Document 121 Filed 08/20/19 Page 3 of 3 Pageid#: 872
